Citation Nr: 0910491	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
retinal detachment of the left eye, to include residuals of 
laser surgery, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a postoperative mid-lumbar scar.  

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which confirmed and continued a 20 percent 
rating for degenerative disc disease of the lumbosacral spine 
and a 10 percent rating for the left eye disorder but granted 
a temporary total disability rating based on need for 
convalescence from March 22, 2006.  It also assigned a 
separate initial 10 percent disability rating for a 
postoperative scar of the mid-lumbar spine.  

Also, at the BVA hearing the Veteran testified that he had 
spoken with a psychiatrist because he had depression due to 
his back pain.  See transcript at page 5.  It is not clear 
whether he is seeking service connection for a psychiatric 
disorder as secondary to his service-connected low back 
disability.  So, this matter is referred to the RO for 
clarification and appropriate action.  

At the hearing the Veteran's November 2006 Notice of 
Disagreement was clarified to encompass the issue of 
entitlement to an initial rating in excess of 10 percent for 
a postoperative scar of the mid-lumbar spine.  However, the 
RO has not had the opportunity to issue a statement of the 
case addressing this matter.  In accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999), the issue of entitlement to an 
initial rating in excess of 10 percent for a postoperative 
mid-lumbar scar is returned to the RO via the Appeals 
Management Center in Washington, DC and will be addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Neither ankylosis, forward flexion of 30 degrees or less 
of the thoracolumbar spine, objective functionally impairing 
neurological deficits, nor incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
is demonstrated. 

2.  The residuals of a retinal detachment of the left eye, to 
include residuals of laser surgery, are manifested by a 
visually insignificant retinal scar and the Veteran's best 
correctable distant visual acuity is 20/40 in the left eye 
and 20/30 in the right eye.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for degenerative disc disease of the lumbosacral 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
Diagnostic Codes 5010 & 5243 (2008).  

2.  The schedular criteria for a rating greater than 10 
percent for residuals of a retinal detachment of the left 
eye, to include residuals of laser surgery, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.144.84a, Diagnostic Codes 6008 & 6011 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way a letter from the RO to the 
Veteran dated in June 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
lease general notice of that requirement to the claimant.  

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the Veteran was provided copies of 
the rating decision on appeal and the Statement of the Case 
which combined to inform the Veteran of the evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulation, including the criteria for evaluation of 
the Veteran's disability, and an explanation for the decision 
reached.  In addition, the Veteran offered testimony at a 
hearing before the BVA as to the treatment he had received, 
the symptomatology he experienced and how his disabilities 
had affected his employment and daily life.  In the Board's 
opinion all of the above demonstrates actual knowledge on the 
part of the Veteran of the information to be included in the 
more detailed notice contemplated by the Court.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, the 
Board finds that the Veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board will proceed to the merits of the Veteran's appeal.  

Background

The Veteran essentially contends that the current evaluations 
assigned for his lumbar spine and left eye disabilities do 
not accurately reflect the severity of those disabilities.  
VA outpatient treatment records show treatment for the 
Veteran's disabilities at issue. 

On VA spinal examination in August 2006 the Veteran reported 
having injured his back during service when he fell and 
struck a dolly while unloading mail.  He was treated but had 
rapidly increasing lumbar pain.  He had radiation of the pain 
down the left lower extremity to the calf.  The character of 
the pain varied with intensity, usually being sharp and 
shooting.  He had spinal surgery in January 2005 at the 
Biloxi Regional Hospital.  This seemed to improve his 
condition but after 2 1/2 months the pain gradually returned.  
The pain was not as it was before the surgery and was worse 
with movement.  Generally, the pain radiated to the thighs.  

The Veteran reported that his second lumbar surgery was in 
March 2006 at the Gulfport Medical Center which, he stated, 
had not provided any therapeutic benefit.  He indicated that 
his condition was probably worse due to a keloid scar at the 
operative site.  He now planned to go through pain management 
treatment in Biloxi.  He complained of lumbar area stiffness 
and stated that this was generally in the morning.  After 
waking up, until he began walking, he had to allow for about 
2 to 3 hours due to stiffness.  He had flare-ups that 
happened when he did too much activity, e.g., getting out of 
a chair repeatedly, which caused his symptoms of pain and 
stiffness to remain worse.  The flare-ups reportedly 
immobilized him for several minutes at a time but rest 
provided some relief.  He did have to defer or put off duties 
in his job from moment to moment during the day.  Some 
accommodation had been made by his employer.  He had missed 
about 2 days of work in every month due to his lumbar back 
pain.  

The Veteran also reported that he required some bed rest for 
low back pain relief, sometimes as much as 2 to 3 days.  He 
usually rested on the weekends.  This had happened as much as 
two times in the past six months.  During these episodes he 
had to have bed rest for 2 to 3 days.  The episodes of bed 
rest were not specifically prescribed nor were they 
proscribed.  He denied having urinary incontinence.  He did 
all the activities of daily living without assistance.  He 
took Mobic, 15 milligrams once daily with mild relief.  He 
took 25 milligrams once daily for chronic pain.  He reported 
that he could perform his current job as a human resources 
assistant at a VA hospital. 

On physical examination the Veteran was in no acute distress.  
He walked without difficulty.  When he turned over on the 
examining table there was some objective pain evident, by his 
wincing.  Straight leg raising was positive at 40 degrees and 
there was evidence of objective pain present via a grimace.  
Rotation was negative in the thighs, bilaterally.  Extension 
showed some very slight objective pain, bilaterally.  All of 
the pain was in the lumbar area.  Thoracolumbar flexion was 
to 55 degrees, even after repetitive motion.  There was 
evidence of objective pain on forward flexion at 55 degrees.  
Extension, even after repetitive motion, was to 20 degrees.  
Left lateral bending was to 24 degrees and after repetitive 
motion it was to 20 degrees.  There was objective evidence of 
pain after repetitive motion in left lateral bending.  Right 
lateral bending was to 20 degrees, and after repetitive 
motion it was to 18 degrees.  There was objective evidence of 
pain at 18 degrees on right lateral bending.  Left lateral 
rotation was to 26 degrees and after repetitive motion it was 
to 24 degrees.  Right lateral rotation was to 32 degrees, and 
after repetitive motion it was to 30 degrees, with subjective 
complaints of discomfort.  He was able to dress and undress 
while standing.  Motor examination was normal and sensory 
evaluation revealed decreased sensation in the L5 nerve 
distribution, bilaterally, but was otherwise normal.  Deep 
tendon reflexes were normal.  

The diagnoses were degenerative disc disease of the 
lumbosacral spine at L1-2 with myelopathy, and anterior 
spondylolysis at L1-2.  The examiner was unable to estimate 
function during flare-ups without undue speculation.  

On VA examination of the Veteran's eyes in August 2006 he 
complained of blurred vision in each eye and an increased 
awareness of floaters.  He had had a retinal detachment about 
20 years ago which was surgically repaired with a laser 
during service.  A review of the claim file also noted a 
"pseudo-hole" in the left macular area.  

On examination the Veteran's uncorrected distant visual 
acuity in the right eye was 20/500 and it was best 
correctable to 20/30.  Uncorrected near vision in the right 
eye was J-1, best correctable to J-1.  Uncorrected distant 
visual acuity in the left eye was 20/500, best correctable to 
20/40.  Uncorrected near vision in the left eye was J-5, best 
correctable to J-4.  The pupils were normal, bilaterally.  
Intraocular tension was 15 by applanation in both eyes.  The 
cornea and media of the eyes were clear.  On fundoscopic 
examination one eye looked basically within normal limits but 
in the other there was an old laser scar, inferiorly, with a 
flat retina but no evidence of any fluid or detachment.  

The diagnoses were myopia; status old retinal detachment, now 
flat with retinal scar; and vitreous floaters, not visually 
significant.  The examiner commented that there was a retinal 
scar, inferiorly, from past laser treatment for retinal tear 
or detachment but it was not visually significant.  

At the March 2008 BVA hearing the Veteran testified that he 
was in constant and unmitigated back pain for which he took 
about 15 different medications and had had two surgical 
procedures that had not provided any relief.  He was now 
taking Cortisone injections which, so far, had also not 
provided any relief from pain.  He was unable to sit for long 
periods of time at work.  The pain was worse in the morning.  
Transcript at 4.  He had been ordered to stay off his feet 
and rest by a physician for about 2 or 3 days.  He often 
spent weekends pretty much in bed or in a reclining chair.  
Transcript at 7.  Last year he had missed about 8 to 10 days 
of work due to his back disorder.  Transcript at 8.  As to 
his eye condition, he testified that his vision was 
decreasing.  He had gotten a new prescription for lenses and 
was still seeing what he described as "tadpoles" 
(floaters).  


General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).  

Spinal Rating Criteria

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected low back disability has been 
rated by the RO as traumatic arthritis, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which in turn is rated as 
degenerative arthritis, and as intervertebral disc disease, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the spinal rating criteria, degenerative arthritis, 
Diagnostic Code 5242, is rated under a General Rating Formula 
for Diseases and Injuries of the Spine.  Under Diagnostic 
Code 5243, intervertebral disc disease, an evaluation is 
assigned under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the criteria of Diagnostic Code 5243, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the criteria for a 20 percent rating based on 
orthopedic manifestations are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees (the maximum 
combined range of motion being 240 degrees), or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  For the next higher rating of 40 
percent there must be forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. 
App. 462, 465 (1993) and Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995).  Ankylosis is stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

Under Diagnostic Code 5243 the pertinent considerations are 
(1) incapacitating episodes (defined in Note 1 as a period of 
acute signs and symptoms due to intervertebral disc disease 
that requires bed rest prescribed by and treatment by a 
physician) during the immediately preceding 12 months and, if 
so, the total duration of them, or (2) the combination of the 
neurologic and orthopedic manifestations of the disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation must be used.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes when the episodes in the 
past 12 months have a total duration of at least 2 weeks but 
less than 4 weeks, a 20 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent evaluation is warranted.  

Degenerative Disc Disease of the Lumbosacral Spine

In this case, the Veteran does not have limitation of 
thoracolumbar flexion to 30 degrees or less nor does he had 
ankylosis of the thoracolumbar spine.  So, an increased 
rating is not warranted on the basis of the orthopedic, i.e., 
musculoskeletal symptomatology.  While he does have 
radiculopathy in the L5 nerve root distribution, bilaterally, 
this was manifested only by some decreased sensation and 
there is no absence of deep tendon reflexes, muscle spasm or 
motor dysfunction.  Likewise, his episodes of incapacitation 
have not been for a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 20 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  

Eye Rating Criteria

Under 38 C.F.R. § 4.84a, Diagnostic Code 6008, a retinal 
detachment, in chronic form, is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6011 localized 
scars, atrophy, or irregularities of the retina, centrally 
located, with irregular, duplicated enlarged or diminished 
image, either unilaterally or bilaterally, warrant a 10 
percent rating.  

In rating visual acuity, the best distant vision obtainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75.  

Under 38 C.F.R. § 4.84a, when vision in one eye is 20/40 and 
vision in the other eye is 20/40, a noncompensable rating is 
warranted.  When vision in one eye is 20/50 and vision in the 
other eye is 20/40 or 20/50, a 10 percent rating is 
warranted.  

The criteria for the evaluation of disabilities of the eyes 
were amended effective December 10, 2008, but these amended 
criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66543 (November 10, 2008).  
Here, the claim for an increased rating for the service-
connected disability of the left eye was received in April 
2006.  So, the rating criteria revised effective December 20, 
2008, are not applicable. 

Retinal Detachment of the Left Eye, Including Residuals of 
Laser Surgery

Floaters are spots before the eyes and are deposits in the 
vitreous of the eye, usually moving about and probably 
representing fine aggregates of vitreous protein occurring as 
a benign degenerative change; and these are also called 
vitreous floaters.  Dorland's Illustrated Medical Dictionary, 
640, (27th ed. 1988).  "A vitreous floater is a bit of 
optical debris as a dead cell or cell fragment in the 
vitreous humor or lens that may be perceived as a spot before 
the eye.  Nix v. Brown, 4 Vet. App. 462, 464 (1993).  

Here, not only have the "floaters" been described by the 
recent VA examiner as being visually insignificant but the 
residuals retinal scar was also described as visually 
insignificant.  The Veteran's best correctable distant visual 
acuity in the left eye was 20/40 and in the right eye his 
best correctable distant visual acuity was 20/30.  This does 
not warrant a compensable rating.  However, the current 10 
percent does compensate him for the residual retinal scarring 
under Diagnostic Code 6011.  

Under the circumstances, given the current disability rating, 
the Schedule for Rating Disabilities does not provide for a 
higher rating for the Veteran's service-connected eye 
disability.  

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate and referral for an 
extraschedular rating is not required. Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

Since, for these reasons, the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating greater than 20 percent for degenerative disc 
disease of the lumbosacral spine is denied. 

A rating greater than 10 percent for residuals of a retinal 
detachment of the left eye, to include residuals of laser 
surgery, is denied. 


REMAND

When a Veteran files a notice of disagreement and a statement 
of the case has not been issued, the claim must be remanded.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has 
not had the opportunity to respond the notice of disagreement 
on the issue of an initial rating in excess of 10 percent for 
a postoperative mid-lumbar scar, the claim must be remanded.  
Manlincon, Id. 

Also, under 38 C.F.R. § 3.327, an examination will be 
requested whenever there is a need to verify the current 
severity of a disability. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for an initial rating in excess of 10 
percent for a postoperative mid-lumbar 
scar.  

2.  The RO/AMC should review the medical 
evidence and determine whether there is 
sufficient medical evidence to decide the 
Veteran's claim for an initial rating in 
excess of 10 percent for a postoperative 
mid-lumbar scar.  If the medical evidence 
is insufficient to decide the claim, the 
Veteran should be afforded an examination 
to determine the current severity of his 
postoperative mid-lumbar scar.  

3.  The RO/AMC should issue a Statement 
of the Case on the claim for an initial 
rating in excess of 10 percent for a 
postoperative mid-lumbar scar.  The 
Veteran should be clearly advised of the 
need to file a Substantive Appeal he 
wishes to continue his appeal in this 
matter.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


